Case: 20-50749     Document: 00515824273         Page: 1     Date Filed: 04/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 16, 2021
                                  No. 20-50749                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eleno Guillen-Morales,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-217-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Eleno Guillen-Morales pleaded guilty to illegal reentry after removal,
   in violation of 8 U.S.C. § 1326. He was sentenced to a 37-month term of
   imprisonment, to be followed by a three-year term of supervised release.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50749      Document: 00515824273            Page: 2   Date Filed: 04/16/2021




                                      No. 20-50749


          Raising one issue on appeal, Guillen-Morales argues that the
   recidivism enhancement under § 1326(b) is unconstitutional in light of
   Apprendi v. New Jersey, 530 U.S. 466 (2000), and subsequent decisions
   because it allows a sentence above the otherwise applicable statutory
   maximum based on facts that are neither alleged in the indictment or found
   by a jury beyond a reasonable doubt. Guillen-Morales concedes that this
   argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,
   226-27 (1998), but seeks to preserve the issue for further review. The
   Government, agreeing that the issue is foreclosed, has filed an unopposed
   motion for summary affirmance. In the alternative, the Government requests
   an extension of time to file a brief.
          As the Government argues, and Guillen-Morales concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is
   foreclosed, summary affirmance is appropriate. See Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the judgment of the district court is
   AFFIRMED.




                                           2